OPINION
By THE COURT:
This is an original action in habeas corpus. An examination of the record discloses that on the 23rd of July, 1954, a like action was filed in the Common Pleas Court of Madison County, Ohio, of which the court took jurisdiction and decision was rendered on March Í0, 1955. The petition in this case was filed on February 11, 1955. Thus both cases were pending at the same time and the first court to assume jurisdiction had the exclusive right to make the adjudication. 11 O. Jur. 726.
The court on its own motion dismisses the petition.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.